Title: Jefferson’s Memorandum for Nathaniel Colley, 16 November 1789
From: Jefferson, Thomas
To: Colley, Nathaniel



on board the Clermont Nov. 16. 1789.

Mem. for Capt. Colly to have made in London for Th:J.
A Mahogany table with sliding leaves exactly on the plan of that of the ship Clermont, the legs of the same form, viz. square, tapered and fluted. The bed of the table when the leaves are shut is to be 2 f. 6 In. by 3 f. Each leaf to be 12 I. by 3 f. so that when both leaves are drawn out the table is 4 f. 6 by 3 f.
Another do. of the same form, the bed 20. by 24 I. the leaves 8 I. by 24 I. each so that when drawn out the table is 3 f. by 2 f.
Each table to have one drawer only, as large as the frame will admit. The top and legs to be of solid mahogany. The workman will decide whether best to have the cross peices at the end or not. The fineness of the mahogany to be more attended to than the price. The French spotted mahogany is the handsomest if to be had.
When done, the small table to be put into the large one, both wrapped up in green bays, put into a tight box and that tied over with oil cloth.
To be shipped to Havre or Rouen. If to Havre, the Direction on the box must be ‘A Monsr. la Motte negt. au Havre pour M. Jefferson M.P. &c.’ If to Rouen it must be directed ‘Monsr. Garvey &c.’
Mr. D.P. [Daniel Parker] who when in London lodges at No. 2 Leicester Square will be so good as to pay the workman’s bill for me on shewing him this, and to undertake to have them shipped to Havre or Rouen. If he is not in London Dr. B———[Bancroft] Charlotte Street will have the goodness to do it, assured that either his or Mr. P’s bill on me shall be paid on sight at Paris where I shall arrive about the end of April or beginning of May. Or they may draw immediately on Mr. Short, Charge &c. duly informing him it is at my request, and he will pay it at sight.
Apply of preference to S. Tilt cabinet maker No. 94 Cheapside some of whose work I saw in the hands of Capt. Cutting so well done that I propose to apply to him hereafter for whatever I may want in the mahogany way.

Th: J.

